Order
PER CURIAM.
Michael and Catherine Kohn appeal from the summary judgment granted in favor of the Missouri Director of Revenue on the Kohns’ petition for declaratory judgment. The Kohns sought a declaration that they were entitled to claim certain net operating losses on their Missouri income tax returns for 1998, 1999, and 2000, and therefore, did not owe for an underpayment of taxes in those years. The Kohns contend the circuit court erred in granting summary judgment because *131they raised a genuine issue of material fact as to whether the tax liability was eliminated. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the summary judgment.
AFFIRMED. Rule 84.16(b).